NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LOFTON RYAN BURRIS,                             No. 14-55517

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00114-GAF-JC

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, NA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Gary A. Feess, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      This matter has been stayed since February 23, 2017 pending resolution of

Ho v. ReconTrust Co., N.A., No. 10-56884, or further order of the court.

Defendant Deutsche Bank National Trust Company and Wells Fargo Bank, NA’s

motion to lift the stay (Docket Entry No. 30) is granted. We hereby lift the stay.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Burris’s request for oral
argument, set forth in his opening brief, is denied.
      Lofton Ryan Burris appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Burris’s action because Burris failed to

allege facts sufficient to state any plausible claim. See id. at 341-42 (although pro

se pleadings are to be construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief).

      The district court did not abuse its discretion by accepting defendants’

motion to dismiss over Burris’s objection that defendants had not complied with

Central District of California Local Rule 7-3. See Bias v. Moynihan, 508 F.3d
1212, 1223 (9th Cir. 2007) (standard of review); Christian v. Mattel, Inc., 286 F.3d
1118, 1129 (9th Cir. 2002) (“The district court has considerable latitude in

managing the parties’ motion practice and enforcing local rules that place

parameters on briefing.”).

      We do not consider arguments and allegations raised for the first time on

                                            2                                    14-55517
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               14-55517